      Case 2:19-cv-14627-EEF-DMD Document 21 Filed 06/16/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA


GERALD J. POWER                                   *

        Plaintiff,                                *     CIVIL ACTION NO.:2:19-cv-14627

v.                                                *     JUDGE: ELDON E. FALLON

LOUISVILLE LADDER INC.                            *     MAGISTRATE: DANA DOUGLAS

        Defendant.                                *



                        LOUISVILLE LADDER INC.’S EXHIBIT LIST

        NOW INTO COURT, through undersigned counsel, come defendant, Louisville Ladder

Inc., who lists the following exhibits that it may introduce at the trial of this matter:

        1.      ANSI standard for the subject ladder (ANSI A 14.2);

        2.      The design drawings for the subject ladder (W-2212-06S);

        3.      The test records for the subject ladder (W-2212-06S);

        4.      Photographs of the accident ladder;

        5.      Photographs of the accident scene;

        6.      Michael VanBree’s photographs;

        7.      The ladder involved in the accident;

        8.      Plaintiff’s medical records;

        9.      Plaintiffs’ income tax returns and social security earning records;

        10.     Claim Acknowledgment Form (for impeachment purposes only);

                                                                                            20683165_1
Case 2:19-cv-14627-EEF-DMD Document 21 Filed 06/16/20 Page 2 of 4




11.   Warnings, instructions and other labels on the subject ladder;

12.   Plaintiff’s social security or collateral source records;

13.   Records pertaining to plaintiff’s car accidents (including traffic accident
      reports, photographs and medicals);

14.   Plaintiff’s civil records and Petitions, including, but not limited to:

      a.     Gerald Power v Keshondra Woodruff, et al,;

      b.     Gerald Power v. Jack E. Castro, et al.;

      c.     Gerald Power v. Jessie Swoop;

      d.     Julio Ortiz v. Gerald Power;

      e.     Gerald J. Power v. Life Insurance Company of Va;

      f.     Joan T. Bonnet v. Gerald J. Power;

      g.     Julio C. Ortiz v. Gerald Power.

15.   Videos/CDs of testing of exemplar stepladders and/or accident
      reconstruction (including testing performed by Michael VanBree or
      Louisville Ladder or ESI);

16.   Videos/CDs of ANSI testing of exemplar stepladder (including testing
      performed by Michael VanBree or Louisville Ladder);

17.   Plaintiff’s answers to Louisville Ladder’s Multiple Sets of Interrogatories,
      Request for Production and Request for Admissions;

18.   Videos/CDs of side impact testing on exemplar stepladders;

19.   Plaintiff’s diagnostic tests (CT, MRI, x-rays, EMG/NC, etc. . .);

20.   Letters/correspondence to doctors from plaintiff’s counsel;

21.   Michael VanBree’s article entitled “Structural Stepladder Failure: Analysis
      of Root Cause”;

                                      2
Case 2:19-cv-14627-EEF-DMD Document 21 Filed 06/16/20 Page 3 of 4




22.   Plaintiff’s records from Ochsner Clinic/Hospital;

23.   Plaintiff’s records from Dr. Jason Kennedy;

24.   Plaintiff’s records from Dr. Shibu Varaughese (Bethesda Medical Clinic);

25.   Test and exemplar stepladders;

26.   Plaintiff’s prescription drug records (including records from Walgreen’s
      and Ochsner);

27.   Medical literature (with side effects) on Tramadol, Testosterone Cypionate,
      Ultram, Atenolol and/or Tenormin and Esomeprazole and/or Nexium;

28.   Medical histories provided by plaintiff on mechanics of accident and prior
      injuries

29.   Plaintiff’s Petition for Damages (for impeachment purposes only);

30.   Any document attached to a deposition as an exhibit;

31.   Any and all exhibits listed or introduced by plaintiff.


                                  Respectfully submitted,

                                  KEAN MILLER LLP

                                  /s/ James R. Silverstein
                                  JAMES R. SILVERSTEIN (#12074), T.A.
                                  R. CHAUVIN KEAN (#36526)
                                  909 Poydras Street, Suite 3600
                                  New Orleans, LA 70112
                                  Telephone:      (504) 585-3050
                                  Facsimile:      (504) 585-3051
                                  Email: james.silverstein@keanmiller.com
                                  Counsel for Defendant,
                                  Louisville Ladder Inc.



                                     3
      Case 2:19-cv-14627-EEF-DMD Document 21 Filed 06/16/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       This pleading has been electronically filed with the Clerk of Court by using the CM/ECF
system which will send a notice of electronic filing to all counsel who are CM/ECF participants
on June 16, 2020.

                                                   /s/ James R. Silverstein
                                                   JAMES R. SILVERSTEIN




                                              4
